Citation Nr: 0619803	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The veteran had active service from August 1961 to August 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an March 2003 Decision Review 
Officer Decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the benefit 
sought on appeal.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss in the right ear with a  
Numeric Designation of I and hearing loss in the left ear 
with a Numeric Designation, at most, of III. 



CONCLUSION OF LAW

Criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a July 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that the veteran's representative asserted that 
the appeal should be remanded because the veteran was not 
provided with notice regarding establishing an effective 
date.  The Board specifically finds, however, that the 
veteran is not prejudiced in this case as his claim is for an 
increased rating, and he was given specific notice with 
respect to the elements of an increased rating claim and 
cannot be prejudiced by not receiving notice of downstream 
issues that are not reached by a denial of the underlying 
benefit.  Thus, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with notice regarding 
the elements of an increased rating claim until the July 2004 
letter, after the March 2004 Decision Review Officer 
Decision.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  Also, supplemental statements of 
the case were issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  The veteran submitted a statement in 
November 2004 indicating that he had no additional evidence.  
In addition, the veteran was provided adequate VA 
examinations.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The RO denied the veteran's claim for service connection for 
bilateral hearing loss in a July 2003 rating decision.  The 
veteran appealed the decision, and a March 2004 Decision 
Review Officer Decision granted service connection, assigning 
an noncompensable rating.  The veteran filed a notice of 
disagreement to the noncompensable rating, arguing that his 
hearing was worse than that contemplated by the 0 percent 
rating.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 6100, located in 38 C.F.R. §  4.85, sets out 
the criteria for evaluating hearing impairment using pure 
tone threshold averages and speech discrimination scores.  
Numeric designations are assigned based upon a mechanical use 
of tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  38 C.F.R. §  4.86 allows for the use of either 
Table VI or Table VIA in determining the appropriate  numeric 
designation when there are exceptional patterns of hearing 
impairment.

The record indicates that the veteran has undergone three 
audiological examinations since 2003.  In March 2003, 
audiological testing performed by a private audiologist 
showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
25
25
45
LEFT
5
20
30
45
60

The veteran had speech recognition ability of 96 percent in 
the right ear and 76 percent in the left ear.  The private 
audiologist found that the veteran had normal to moderately-
severe high frequency sensorineural hearing loss in his right 
ear and a normal to moderately-severe sloping high frequency 
sensorineural hearing loss in his left ear.

The veteran underwent a VA audiological examination in June 
2003 which showed the following pure tone thresholds:



HERTZ

500
1000
2000
3000
4000
RIGHT
--
10
15
20
35
LEFT
--
15
35
45
60

The Board notes that the audiologist did not provide  
readings at 500 Hertz.  During the same examination, the 
veteran's Maryland CNC Test scores were 100 percent for the 
right ear and 96 percent for the left ear.  

In a second VA audiological examination conducted in March 
2005, audiological testing showed pure tone thresholds, in 
decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
25
35
45
LEFT
15
20
40
50
60

During the same evaluation, his Maryland CNC Test scores were 
96 percent for the right ear and 100 percent for the left 
ear.  The examiner noted that the results indicated the 
presence of normal hearing through 2000 Hertz for the right 
ear, with a mild to moderate bilateral sensorineural hearing 
loss at higher frequencies.  In the left ear, the examiner 
found that the results indicated normal hearing through 1000 
Hertz with a moderately severe sensorineural loss at higher 
frequencies.  She remarked that the veteran had excellent 
bilateral speech recognition.

Although there are some differences in the thresholds 
recorded in the examination reports of record, there does not 
appear to be any significant indication that the veteran's 
hearing is worsening.  In the two VA examinations performed, 
the veteran has a right ear hearing loss with a numeric 
designation of I and a left ear hearing loss with a numeric 
designation of I in both scenarios and there is no evidence 
of exceptional patterns of hearing impairment.  When 
considering the results from the March 2003 private 
audiological examination, the veteran had a right ear hearing 
loss with a numeric designation of I and a left ear hearing 
loss with a numeric designation of III.  When matching each 
set of numeric designations against Table VII, the table 
indicates that the veteran's disability warrants a 
noncompensable evaluation.  The Board finds it unnecessary to 
make a finding as to whether the veteran has hearing loss in 
the left ear warranting a numeric designation of I or III, as 
the result does effect the rating of the veteran's bilateral 
hearing disability.  As noted above, there is no subjective 
interpretation involved within this portion of the schedule. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. §  3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his hearing loss and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by hearing loss 
has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  Consequently, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran 
and a higher evaluation is denied.




ORDER

A compensable evaluation for bilateral hearing loss is 
denied. 


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


